PER CURIAM
Defendant appeals his convictions for multiple sexual offenses. We write only to address his argument that the trial court erred in withholding from disclosure various records after in camera inspection. Assuming, without deciding, that defendant provided an adequate basis for our review, see State v. Weaver, 139 Or App 207, 911 P2d 969, rev den 323 Or 483 (1996), we have reviewed those materials in camera and conclude that the trial court did not err in that regard.
We reject defendant’s remaining arguments without discussion.
Affirmed.